Conviction is for possession of liquor for purposes of sale in dry area; punishment a fine of $100.00 each.
The record shows that officers of Collin County, armed with a search warrant, searched appellant's filling station. The deputy sheriff found nearly two cases of beer inside the filling station, a public place. The sheriff found another case in an automobile just outside the station; a deputy constable found a pint of blackberry liquor about two hundred feet south of the filling station across the highway, and a half-pint of Paul Jones whisky about one hundred feet from the toilet, located about a hundred feet from the station. He also found two half-pint bottles of 5-O'clock gin about two hundred feet southwest of the filling station and a hundred feet from the highway. A constable found two bottles of Cream of Kentucky whisky about one hundred feet south of the filling station across the highway. When they arrived at the station, they saw a man inside drinking a can of beer. J. T. Hartman, one of the appellants, was some distance away but the other appellant, B. A. Wilcoxson, was not there. The State proved by a chemist that the beer and whisky were intoxicating. Appellants did not testify or offer any affirmative defense.
A number of the questions raised by appellants are similar in every respect to those raised in the companion cases of B. A. Wilcoxson v. State, Causes Nos. 19613 and 19614, handed down by this Court last week and not yet reported. [134 Tex. Crim. 586
and 134 Tex.Crim. Rep..] We do not deem it necessary to again discuss them, but refer to the opinions there rendered.
Bills of exceptions numbers six and nine complain of the introduction in evidence of the liquor found by the various officers, not in the filling station but around the premises and on land not in the possession or control of the appellants. Their position seems to be that since the warrant only called for a search of the station, evidence obtained by a search of the surrounding premises, not a part of appellants' property and on land over which they had no possession or control, was inadmissible against them.
A review of the testimony shows that around two cases of beer was found inside the station. Another case, which J. T. Hartman, one of the appellants, admitted was his, was found in a car just outside the station. This made a total recovery of nearly three cases of beer. Under the law in effect at that *Page 101 
time, possession of more than a quart of intoxicants was prima facie evidence of possession for purpose of sale. We note from an inspection of the punishment assessed against appellants that they received the lowest punishment allotted by law for such offense. Consequently, it is not necessary to enter upon a discussion of the admissibility of such evidence. The finding of the beer itself was prima facie evidence upon which the court could find them guilty of the offense charged, and their cause could not have been harmed by the admission in evidence of the finding of the whisky on premises not under their control, since they only received the lowest penalty prescribed by the law for such offense.
Bills of exceptions numbers seven and eight complain of the introduction in evidence of the testimony of the officers showing what they found as a result of the search of a car located just outside the filling station. Their grounds for objection seems to be that the warrant only called for a search of the station and that the search of the car was illegal; that said car did not belong to either of the appellants. We note from the record that one of the appellants, J. T. Hartman, admitted that the beer was his when the officers pulled it out of the car. Moreover, the car was on the premises and the officers had probable cause to search it.
Appellants, in an amended motion for a new trial, complain because one of the defendants, B. A. Wilcoxson, was not present at the time of the raid by the officers; that it was not shown that he had any control or possession of said building or premises. The record reveals that Tom Lovell, a witness for the State, testified that he rented the station to Wilcoxson and that while he did not rent the surrounding land to him, Wilcoxson was impliedly given permission to use said premises as he might see fit, including the toilet some distance from the station.
We deem such possession on the part of appellant sufficient to connect him with the offense.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.